      Case 1:20-cr-00052-DLC Document 154 Filed 01/19/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA                :
                                         :             20cr052 (DLC)
                -v-                      :
                                         :                  ORDER
 LUIS FARIAS, a/k/a “Luis Frias,”        :
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On January 5, 2021, this Court issued an Order scheduling

the defendant’s plea proceeding for January 22 at 9:00 a.m. via

a videoconference proceeding.      Due to the recent spike in COVID-

19 cases and the resultant increase in demand for

videoconference proceedings, a videoconference proceeding is not

available on that date.     On January 15, 2021, counsel for

defendant confirmed with Chambers that the defendant consents to

enter a plea of guilty via a telephone conference proceeding.

Accordingly, it is hereby

     ORDERED that the plea proceeding shall proceed as scheduled

on January 22 at 9:00 a.m. as a telephone conference.          The dial-

in credentials for the telephone conference are the following:

          Dial-in:          888-363-4749
          Access code:      4324948

In accordance with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at
         Case 1:20-cr-00052-DLC Document 154 Filed 01/19/21 Page 2 of 2



https://www.nysd.uscourts.gov/sites/default/files/practice_docum

ents/DLC%20Cote%20COVID-19%20Emergency%20Practices%20-

%20May%2013%2C%202020.pdf, counsel should adhere to the

following rules and guidelines during the hearing:

     1. Each party should designate a single lawyer to speak on
        its behalf (including when noting the appearances of
        other counsel on the telephone).

     2. Counsel should use a landline whenever possible, should
        use a headset instead of a speakerphone, and must mute
        themselves whenever they are not speaking to eliminate
        background noise. In addition, counsel should not use
        voice-activated systems that do not allow the user to
        know when someone else is trying to speak at the same
        time.

     3. To facilitate an orderly teleconference and the creation
        of an accurate transcript, counsel are required to
        identify themselves every time they speak. Counsel
        should spell any proper names for the court reporter.
        Counsel should also take special care not to interrupt or
        speak over one another.

     4. If there is a beep or chime indicating that a new caller
        has joined while counsel is speaking, counsel should
        pause to allow the Court to ascertain the identity of the
        new participant and confirm that the court reporter has
        not been dropped from the call.

Dated:       New York, New York
             January 19, 2021



                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       2
